Investment Office (916) 795-3400 phone(916) 796-2842 fax www.calpers.ca.gov March 19, 2009 Dear Shareowner of Brocade Communications Systems: VOTE FOR PROPOSAL #6 TO ELIMINATE SUPERMAJORITY VOTING We are writing to urge you to VOTE "FOR" Proposal #6 at Brocade Communications Systems, Inc.’s ("Brocade") April 15, 2009 shareowner meeting. CalPERS is the nation’s largest public pension fund with assets totaling $167 billion and owns approximately 974,000 shares of Brocade common stock. Proposal #6 is a non-binding shareowner proposal asking the Board of Directors to eliminate the supermajority vote threshold in Article VIII of Brocade’s Certificate of Incorporation. Article VIII currently imposes a 66 2/3rds supermajority voting requirement to alter, amend, or repeal Article VII which creates a classified board structure. BROCADE
